Pardee, J.'
The case finds that on the 4th day of December, 1874, the plaintiff was committed to jail for the period of four months for an assault and battery upon his wife, taking with him all his money; that during his term of imprisonment she was in ill health, physically unable to work or maintain herself, and for a considerable portion of the time was under medical treatment in consequence of the assault; that she became destitute and suffered from want of the necessaries of life; that she sold a cooking stove belonging to him for twenty dollars to the defendant, who knew of her destitute condition, in order to obtain means for her necessary support, and expended the money for that purpose.
This finding implies an exhaustion of her own ability to labor, her own means, the credit of herself and of her husband, and even the aid of the charitable. All these presumably precede suffering from hunger and cold.
The law, while it imposes upon the husband the duty of supporting his wife, as a general rule leaves him the sole judge as to the manner in which and the methods by which he can best discharge that duty. Therefore he has the right, and is entitled to an opportunity, to elect whether he will use his credit, his money, or his property, for that purpose.
The rule which requires the wife to make an application to him for support before she shall be permitted to dispose of any of his property for the supply of her necessities, can have no other foundation in reason than that he would thereby obtain knowledge of her needs, presumably unknown to him because unsupplied by him, and the opportunity for furnishing relief in the way least onerous to himself.
We must presume that the plaintiff knew that his assault had incapacitated his wife for labor; he knew that he had taken all the money in the possession of the family, with himself to the jail; he knew the circumstances of the household in all their details, and that he had not made provision for his wife’s support during an enforced absence, the result *551of his own fault. Thus, he had full knowledge of her necessities ; he had money in hand with which he could supply them; and he had an opportunity for selecting the method most satisfactory to himself for accomplishing that result; but he used neither his knowledge nor his money, and wholly neglected the duty cast by the law upon him. Therefore there remained no legal necessity for a formal demand, as a pre-requisite to her right, to sell. Without that the obligation of the law was upon him in all its force, and if he would save his property from being sold for food he must supply it.
No claim is made that more property was sold than sufficed to supply the wife’s immediate necessities; or that the sale was for an inadequate price.
Upon the facts, this case is relieved from the operation of the general rule that a wife is not authorized to dispose of property belonging to her husband.
A new trial is not advised.
In this opinion the other judges concurred.